                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEW MEXICO



    PRESTON BLAKE,

    Plaintiff,                                                       Civ. No. 17-807 JAP

              v.

    LEA COUNTY CORRECTIONAL
    FACILITY, et al.,

    Defendants.


                                  MEMORANDUM OPINION AND ORDER

           Plaintiff Preston Blake, a New Mexico inmate proceeding pro se, asserts claims under

42 U.S.C. § 1983 against Lea County Correctional Facility, Geo Group Inc., Lea County

Correctional Facility wardens R. Smith and J. Beaird, and correctional officers L. Rivas and

Puente.1 PRISONER’S CIVIL RIGHTS COMPLAINT (“Complaint”) (Doc. No. 1). In Count I,

Plaintiff alleges due process violations arising from a prison disciplinary hearing and appeal.

Id. at 2–3. In Count II, Plaintiff alleges First, Fifth, and Fourteenth Amendment violations

stemming from the purported confiscation and destruction of his property, including legal

documents. Id. at 3. Finally, in Count III, Plaintiff claims that Defendants interfered with his access

to the courts by prohibiting him from accessing the prison law library. Id. at 4. For the reasons

below, the Court sua sponte will dismiss Plaintiff’s claims against defendants Lea County

Correctional Facility and Geo Group Inc. The Court further concludes that Plaintiff states valid



1
    Plaintiff does not provide the first name or initial of Officer Puente in the complaint.
                                                              1
claims in Count II, specifically with respect to Plaintiff’s First and Fourteenth Amendment access

to the courts and retaliation claims. The Court will dismiss Plaintiff’s remaining claims without

prejudice.

                                              Background

       On August 1, 2016, Plaintiff received a visitor at Lea County Correctional Facility.

Complaint at 13. Correctional officers, suspicious that the visitor may be attempting to smuggle

contraband into the prison, interviewed the visitor. Id. During the interview, the visitor confessed

to carrying contraband on her person. Id. Following a search, correctional officers discovered that

the visitor carried thirteen strips of suboxone and 2.32 grams of methamphetamine into the prison.

Id. Subsequently, correctional officers filed an inmate misconduct report charging Plaintiff with

dealing in dangerous drugs. Id. Plaintiff asserts that on the same day correctional officer Defendant

Puente confiscated Plaintiff’s personal property, including a television, headphones, game console,

clothes, supplies, and documents. Id. at 3.

       On August 9, 2016, Plaintiff was the subject of a disciplinary hearing on the charge of

dealing in dangerous drugs. Id. at 19. Plaintiff contends that Defendant Rivas, a disciplinary

officer, prevented Plaintiff from calling witnesses at the disciplinary hearing. Id. 1–3. Plaintiff

maintains that Defendant Rivas denied Plaintiff assistance in the preparation of his defense and

prevented Plaintiff from collecting evidence in advance of the hearing. Finally, he alleges that

Defendant Rivas did not present any of the evidence identified on the inmate misconduct report.

Id. at 3, 13. Even so, Defendant Rivas ultimately found Plaintiff guilty of dealing in dangerous

drugs. Id. at 19. As sanctions, Defendant Rivas recommended thirty days of disciplinary



                                                  2
segregation and 365 days of visitation, commissary, and phone suspension. Id. Plaintiff also claims

he “lost approximately six weeks of good time.” Id. at 8.

        Plaintiff filed an appeal of Defendant Rivas’s disciplinary determination. Plaintiff claimed

that: (1) the officers did not follow disciplinary polies; (2) the evidence did not support the

decision; (3) the sanctions were excessive; and (4) new information would change the outcome of

the decision. Id. at 27. Defendant Smith, Lea County Correctional Facility warden, denied

Plaintiff’s appeal on all four grounds. Id.

        Following thirty days in disciplinary segregation, on August 1, 2016, Plaintiff received two

trash bags containing the documents confiscated by Defendant Puente. Id. at 8. The documents

purportedly included legal papers such as an alleged statement from an alibi witness and a petition

for writ of habeas corpus. Id. at 3. Those documents, however, were “torn and trashed.” Id.

According to Plaintiff, Defendant Puente acted with a retaliatory motive—Plaintiff had filed

grievances against Defendant Puente in the past. Id. at 8. Plaintiff also claims that Defendant

Beaird, warden secretary, saw the trashed documents after correctional officers returned them to

Plaintiff. Id. at 8–9. According to Plaintiff, Defendant Beaird later returned to Plaintiff’s cell and

confiscated the documents in an alleged conspiracy to cover up Defendant Puente’s

actions. Id. at 9.

        Plaintiff has since been transferred to a different correctional facility. See id. at 4. Even so,

Plaintiff claims that from August 1, 2016, to the date he was transferred, he was denied access to

the law library at Lea County Correctional Facility. Id. Specifically, he asserts that while in

segregation he could not access computers for legal research. Id. He further claims that most books

have been removed from the law library or are on restricted access. Id.

                                                   3
         On August 8, 2017, Plaintiff filed a complaint in federal district court asserting that

Defendants violated his civil rights under 42 U.S.C. § 1983. Id. at 2. In Count I, Plaintiff claims

that Defendants Rivas and Smith violated his due process rights under the Fourteenth Amendment

based on their conduct during the disciplinary hearing and appeal. Id. at 8. He also appears to

challenge his sanctions under the Due Process Clause. Id. In Count II, Plaintiff asserts that

Defendant Puente violated his equal protection and due process rights under the Fourteenth

Amendment and denied him access to the courts in violation of the First and Fourteenth

Amendments. Id. at 8–9.2 Finally, in Count III, Plaintiff claims that Defendants injured his First

and Fourteenth Amendment rights when they denied him access to the prison law library. Id.

                                                  Legal Standard

         The Court has the discretion to dismiss an in forma pauperis complaint sua sponte under

28 U.S.C. § 1915(e)(2) “at any time if . . . the action . . . is frivolous or malicious; [or] fails to state

a claim on which relief may be granted.” The Court also may dismiss a complaint sua sponte under

Federal Rule of Civil Procedure (“Rule”) 12(b)(6) for failure to state a claim if “it is ‘patently

obvious’ that the plaintiff could not prevail on the facts alleged, and allowing him an opportunity

to amend his complaint would be futile.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991)

(quoting McKinney v. Oklahoma, Dep’t of Human Services, 925 F.2d 363, 365 (10th Cir. 1991)).

A plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.”


2
 Plaintiff also claims that Defendants violated his Fifth Amendment rights. But Plaintiff does not clarify what specific
Fifth Amendment right he alleges Defendants violated. The Court believes that Plaintiff has misconstrued the scope
of the Fifth Amendment. Plaintiff only alleges claims against agents of the State of New Mexico, not the federal
government. At the same time, his Fifth Amendment claim appears alongside his Fourteenth Amendment due process
claim. Accordingly, the Court construes these claims together under the Fourteenth Amendment. See, e.g., Sawyer v.
Burke, 504 F. App’x 671, 674 (10th Cir. 2012) (construing a Fifth Amendment claim and a Fourteenth Amendment
claim as “one in the same” when the claims shared a factual basis and the appellant alleged state agents, not the federal
government, violated his constitutional rights).
                                                           4
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “[A] court must accept as true all of the

allegations contained in a complaint,” and those factual allegations must “allow[ ] the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). In reviewing Plaintiff’s pro se

complaint, the Court liberally construes the allegations. See Garrett v. Selby Connor Maddux &

Janer, 425 F.3d 836, 840 (10th Cir. 2005). The Court will not, however, “assume the role of the

advocate for the pro se litigant.” Hall, 935 F.2d at 1110.

                                                      Discussion

           1. Section 1983 requirements

           “A cause of action under section 1983 requires the deprivation of a civil right by a ‘person’

acting under color of state law.” McLaughlin v. Bd. of Trustees, 215 F.3d 1168, 1172

(10th Cir. 2000). The plaintiff must allege that each government official, through the official’s

own individual actions, has personally violated the Constitution. See Trask v. Franco, 446 F.3d

1036, 1046 (10th Cir. 1998). Here, Plaintiff alleges that the individual defendants,3 acting under

color of state law, deprived him of his civil rights. Complaint at 1–2, 7. Accordingly, Plaintiff

satisfies the preliminary requirements under § 1983 to bring claims against the individual

defendants.

           With respect to the remaining two defendants, Plaintiff has failed to state a valid claim.

Lea County Correctional Facility is a detention center and, thus, is not a suable entity for purposes

of § 1983. See White v. Utah, 5 F. App’x 852, 853 (10th Cir. 2001) (upholding dismissal of suit

against county jail because there was “no statutory or case authority supporting a direct action


3
    The Court refers to Smith, Beaird, Rivas, and Puente as the “individual defendants.”
                                                            5
against a county’s subdivisions, including its jails”).4 Geo Group Inc. is a private entity. Generally,

private entities are only liable if they promulgated a policy that caused a deprivation of

constitutional rights. See Hinton v. City of Elwood, Kan., 997 F.2d 774, 782 (10th Cir. 1993);

Dodd v. Richardson, 614 F.3d 1185, 1195 (10th Cir. 2010). Plaintiff has not alleged facts showing

any defendant acted pursuant to prison policy. Accordingly, the Court will dismiss defendants Lea

County Correctional Facility and Geo Group Inc.

        2. Disciplinary proceedings

        Plaintiff challenges his disciplinary proceeding and denial of his appeal under the

Fourteenth Amendment. Specifically, Plaintiff claims Defendant Rivas prevented him from

presenting witnesses at the disciplinary hearing and failed to provide him with assistance collecting

evidence and preparing for the hearing. Complaint at 2–3. Plaintiff posits that as a result of his

disciplinary hearing and the sanctions imposed, he lost approximately six weeks of good-time

credits and his mental health suffered. Id. at 8. Plaintiff also appears to challenge the sanctions

imposed on him.

        First, Plaintiff takes issue with the procedures followed during his disciplinary hearing. But

before he can successfully challenge those procedures under the Due Process Clause, Plaintiff must

identify a protected liberty or property interest. See, e.g., Bd. of Regents of State Colleges v. Roth,

408 U.S. 564, 569 (1972) (“The requirements of procedural due process apply only to the

deprivation of interests encompassed by the Fourteenth Amendment’s protection of liberty and

property.”). The Court construes Plaintiff’s complaint as alleging a protected interest in his good



4
 Under New Mexico law, the proper suable entity would be the Board of County Commissioners of Lea County.
Plaintiff may amend his complaint to name the Board as a defendant, if he so chooses.
                                                   6
time credits. Indeed, Plaintiff asserts that he lost good time credits as a result of the disciplinary

hearing. Section 1983, however, is not applicable to “challenges to punishments imposed as a

result of prison disciplinary infractions,” unless the disciplinary conviction has already been

invalidated. Cardoso v. Calbone, 490 F.3d 1194, 1199 (10th Cir. 2007). The Supreme Court has

made clear that “a state prisoner’s claim for damages is not cognizable under . . . § 1983 if ‘a

judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence,’ unless the prisoner can demonstrate that the conviction or sentence has previously been

invalidated.” Edwards v. Balisok, 520 U.S. 641, 643 (1997) (quoting Heck v. Humphrey,

512 U.S. 477, 487 (1994)). This rule applies not only when the prisoner challenges his conviction

but also when he challenges punishments imposed as a result of prison disciplinary infractions.

Balisok, 520 U.S. at 648. Thus, because Plaintiff has not asserted that his disciplinary conviction

has been invalidated, his § 1983 claim for damages for loss of good time credits is subject to

dismissal under Heck.

        Plaintiff also appears to argue that Defendants Rivas and Smith imposed unreasonable

sanctions on him following the disciplinary proceedings. Complaint at 8. Plaintiff asserts: “I

believe I will prove cruel and unusual punishment by classification and extended segregation over

the amount of 30 days, as well as . . . resulting mental health issues[,] as a result of this unlawful

violation of due process.” Id. The Court construes this as a liberty interest due process claim. “State

policies or regulations will not create the basis for a liberty interest in the conditions of confinement

so long as they do not ‘impose[ ] atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.’” Estate of DiMarco v. Wyoming Dep’t of Corr., Div. of Prisons,

473 F.3d 1334, 1339 (10th Cir. 2007) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). “In

                                                   7
determining whether the government has imposed an ‘atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life,’ as required by Sandin, [courts] consider

the conditions of confinement, including both its duration and degree of restrictions, as compared

with other inmates.” Jordan v. Fed. Bureau of Prisons, 191 F. App’x 639, 650 (10th Cir. 2006)

(citing Perkins v. Kan. Dep’t of Corr., 165 F.3d 803, 809 (10th Cir. 1999)). Here, Plaintiff does

not claim that his classification change and segregation were “atypical” and imposed “significant

hardship” on Plaintiff. Nor does he make those arguments in comparison to other inmates.

See Sandin, 515 U.S. at 484. Thus, Plaintiff fails to allege a protected liberty interest that would

trigger due process protections.

       Finally, Plaintiff argues that Defendant Smith denied his appeal, despite a clear showing

of policy and due process violations from the disciplinary hearing on August 9, 2016.

Complaint at 8. But Plaintiff fails to clarify whether he is alleging a procedural or substantive due

process claim. And assuming he is alleging a procedural claim, he fails to identify a protected

liberty or property interest. Tonkovich v. Kansas Bd. of Regents, 159 F.3d 504, 527 (10th Cir.

1998) (“Professor Tonkovich has the burden to identify the [due process] rights that he alleges the

defendants violated. Thus, the defendants should not be required to guess whether Professor

Tonkovich pled a substantive due process claim, a procedural due process claim, or both.” (internal

citation omitted)). Plaintiff again fails to properly allege a due process violation.

       In sum, Plaintiff fails to state a claim under § 1983 against Defendants Rivas and Smith for

conduct occurring during the August 9, 2016, disciplinary proceeding and the subsequent appeal.

Accordingly, the Court will dismiss Count I (Complaint at 2, 8) without prejudice.



                                                  8
       3. Property allegations

       Plaintiff asserts that Defendant Puente’s confiscation and destruction of Plaintiff’s property

violated his due process and equal protection rights. Complaint at 3, 8. He further claims that the

destruction of his property violated his constitutional right to access the courts. Id. at 3. The

property Plaintiff alleges Defendant Puente confiscated or destroyed includes personal electronics,

letters, pictures, and, importantly, legal documents. Id. The Court first addresses Plaintiff’s

Fourteenth Amendment arguments.

       With respect to Plaintiff’s due process claim, the Court concludes that Plaintiff fails to state

a claim.

       [T]he Supreme Court [has] held that a deprivation occasioned by prison conditions
       or a prison regulation does not reach protected liberty interest status and require
       procedural due process protection unless it imposes an “atypical and significant
       hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin,
       515 U.S. at 484. [The Tenth Circuit] has ruled that property interest claims by
       prisoners are also to be reviewed under Sandin’s atypical-and-significant-
       deprivation analysis.

Steffey v. Orman, 461 F.3d 1218, 1221 (10th Cir. 2006); see also Abbott v. McCotter,

13 F.3d 1439, 1442 (10th Cir. 1994) (“[S]ection 1983 does not distinguish between personal

liberties and property rights, and a deprivation of the latter without due process gives rise to a

claim under § 1983.” (quoting Gillihan v. Shillinger, 872 F.2d 935, 939 (10th Cir. 1989)). Thus,

in order for this claim to survive, Plaintiff must allege that the confiscation of his property was

atypical and significant compared to the ordinary incidents of prison life. See Sandin, 515 U.S. at

484. Plaintiff has not done so.

       Plaintiff’s complaint also does not state an equal protection claim, which requires a

threshold allegation that Defendants treated Plaintiff differently from similarly situated

                                                  9
individuals. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (explaining

that the Equal Protection Clause of the Fourteenth Amendment directs “that all persons similarly

situated by treated alike.”). Plaintiff’s complaint simply recites “Equal Protection of the Law”

under Claim II. Complaint at 3. He offers no additional facts about his equal protection allegation

and fails to explain how Defendants treated him differently than any similarly situated individuals.

In fact, the bare allegation in his complaint is too conclusory to even permit a proper legal analysis.

See Brown v. Zavaras, 63 F.3d 967, 971 (10th Cir. 1995) (stating that complaint’s allegations were

“too conclusory” to allow for complete equal protection analysis). Accordingly, Plaintiff fails to

state a cognizable equal protection claim.

        Finally, Plaintiff asserts that Defendant Puente’s destruction of his documents, including

an alleged “alibi statement and habeas corpus,” violated his right of access to the courts.

Complaint at 8. Plaintiff also alleges that Defendant Puente destroyed these documents in

retaliation for grievances Plaintiff filed against Defendant Puente in the past and that Defendant

Beaird conspired to cover up Defendant Puente’s misconduct. Id. The Court construes these

allegations as three separate claims: (1) that Defendant Puente violated Plaintiff’s right to access

the courts; (2) that Defendant Puente retaliated against Plaintiff for exercising his First Amendment

rights; and (3) that Defendant Puente and Defendant Beaird conspired to cover up the alleged

wrongdoing.

        Prisoners have a clearly established constitutional right of access to the courts.

Treff v. Galetka, 74 F.3d 191, 194 (10th Cir. 1996).5 To establish such a claim, Plaintiff “must


5
 This right is grounded in Fourteenth Amendment’s privileges and immunities and due process clauses and the First
Amendment’s right to petition. See Nordgren v. Milliken, 762 F.2d 851, 853 (10th Cir. 1985) (describing the
constitutional bases for the right of access to the courts).
                                                       10
show that any denial or delay of access to the court prejudiced him in pursuing litigation.” Id. Here,

Plaintiff claims that the destruction of his legal documents directly injured his ability to access the

courts. Complaint at 9. Plaintiff claims the destruction of his documents “included a habeas corpus

prepared after much research and help [that] I could not come up with again.” Id. Accepting

Plaintiff’s claims as true—as the Court must when evaluating whether Plaintiff has stated a valid

claim, see Iqbal, 556 U.S. at 678—the Court concludes that Plaintiff has sufficiently alleged he

was prejudiced by the destruction of his habeas corpus petition, which he “could not come up with

again.” Complaint at 9; see also Carter v. Hutto, 781 F.2d 1028, 1031–32 (4th Cir. 1986) (“Carter

has alleged a valid claim based on the deprivation of access to the courts . . . . He has asserted that

prison officials confiscated and/or destroyed his legal materials, some of which were irreplaceable,

thus infringing or rendering nugatory his constitutional right of access to the courts.” (footnote

omitted)). Accordingly, Plaintiff adequately states an access to the courts claim on these facts.

       With respect to Plaintiff’s retaliation claim, “[p]rison officials may not retaliate against or

harass an inmate because of the inmate’s exercise of his right of access to the courts.”

Smith v. Maschner, 899 F.2d 940, 947 (10th Cir. 1990) (describing a prison official’s retaliation

after inmate had filed grievances against the prison official); see also Wright v. Newsome,

795 F.2d 964, 968 (11th Cir. 1986) (holding that action taken in retaliation for inmate’s filing of

administrative grievance violates inmate’s First Amendment rights). Indeed, “[i]t is well

established that an act in retaliation for the exercise of a constitutionally protected right is

actionable under . . . Section 1983 even if the act, when taken for a different reason, would have

been proper.” Smith, 899 F.2d at 948 (quoting Buise v. Hudkins, 584 F.2d 223, 229 (7th Cir. 1978)).

But “[a]n inmate claiming retaliation must allege specific facts showing retaliation because of the

                                                  11
exercise of the prisoner’s constitutional rights.” Peterson v. Shanks, 149 F.3d 1140, 1144

(10th Cir. 1998) (internal quotation marks omitted) (emphasis in original). Here, Plaintiff has met

that burden. Plaintiff alleges that Defendant Puente confiscated his electronics and destroyed his

documents because Plaintiff filed grievances against Defendant Puente in the past. Stated another

way, Plaintiff alleges that the grievances he filed against Defendant Puente—i.e., an exercise of

his First Amendment rights—were the “but for” cause of Defendant Puente’s actions. Id. at 1144.

Accordingly, the Court finds that Plaintiff has adequately alleged a retaliation claim against

Defendant Puente.

       Lastly, Plaintiff claims that Defendant Puente and Defendant Beaird conspired to cover up

the destruction of his legal documents. Complaint at 9. “Allegations of conspiracy may, indeed,

form the basis of a § 1983 claim.” Tonkovich, 159 F.3d at 533. But “a plaintiff must allege specific

facts showing an agreement and concerted action amongst the defendants.” Id. “Conclusory

allegations of conspiracy are insufficient to state a valid § 1983 claim.” Id. (quoting

Hunt v. Bennett, 17 F.3d 1263, 1266 (10th Cir. 1994)). Here, Plaintiff makes only one conclusory

statement referencing the alleged conspiracy. Complaint at 8 (“I claim conspiracy to cover this

up.”). And the complaint contains no allegations of an agreement or concerted action between

Defendant Puente and Defendant Beaird. Accordingly, Plaintiff fails to state a conspiracy claim

under § 1983.

       In sum, Plaintiff has sufficiently alleged access to the courts and retaliation claims against

Defendant Puente. He has not, however, provided a factual basis sufficient to state a claim that he

has been denied due process or equal protection. He also fails to properly allege a conspiracy

between Defendant Puente and Defendant Beaird.

                                                12
       4. Access to law library

       Plaintiff’s final claim relates to access to the prison library. Complaint at 4. Plaintiff again

relies on his constitutional right of access to the courts. While prison law libraries are a means to

effectuating meaningful access to the courts, the Constitution does not endow prisoners “an

abstract, freestanding right to a law library or legal assistance.” Lewis v. Casey, 518 U.S. 343, 351

(1996). “[P]rison law libraries and legal assistance programs are not ends in themselves, but only

the means for ensuring a reasonably adequate opportunity to present claimed violations of

fundamental constitutional rights to the courts.” Id. Thus, to state a claim for denial of access to

the courts, a plaintiff “must show actual injury,” id. at 349, such as “any denial or delay of access

to the court prejudiced him in pursuing litigation,” Treff, 74 F.3d at 194. Here, Plaintiff fails to

allege an actual injury resulted from his inability to access the prison law library. Accordingly,

Plaintiff lacks standing to assert this claim. See Lewis, 518 U.S. at 349 (explaining that the actual

injury requirement is a component of constitutional standing).

                                            Conclusion

       IT IS ORDERED that

       (1) Plaintiff’s claims against Defendants Lea County Correctional Facility and Geo

           Group Inc. are DISMISSED.

       (2) Count I is DISMISSED without prejudice.

       (3) Count II is DISMISSED in part as follows:

               a. Plaintiff’s due process claim is DISMISSED without prejudice.

               b. Plaintiff’s equal protection claim is DISMISSED without prejudice.

               c. Plaintiff’s conspiracy claim is DISMISSED without prejudice.

                                                 13
(4) Count III is DISMISSED without prejudice.

(5) Plaintiff, may, by November 20, 2019, file an amended complaint to remedy the

   deficiencies in his complaint consistent with this Memorandum Opinion and Order.




                                     ________________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                      14
